92 S.E.2d 682 (1956)
244 N.C. 95
Mary Nelme GRIFFIN and husband, Thomas E, Griffin, and Nona Nelme Clarke and husband, Kenneth Clarke,
v.
L. C. SPRINGER (Original Party Defendant), and Bennett M. Edwards, guardian ad litem for Thomas E. Griffin, Jr., Bennett Griffin, David Griffin, Mary Charlotte Griffin, and the unborn children of Mary Nelme Griffin, Henry C. Doby, Jr., guardian ad litem for the unborn children of Nona Nelme Clarke, and the Bank of Wadesboro, Substitute Trustee under Item XXII of the Last Will and Testament of William A. Smith, Deceased (Additional Party Defendants).
No. 453.
Supreme Court of North Carolina.
May 9, 1956.
*684 Henry C. Doby, Jr., Albemarle, guardian ad litem for the unborn children of Nona Nelme Clarke, defendant, appellant.
Bennett M. Edwards, Wadesboro, guardian ad litem for Thomas E. Griffin, Jr., Bennett Griffin, David Griffin, Mary Charlotte Griffin, and the unborn children of Mary Nelme Griffin, defendant, appellant.
Little, Brock & McLendon, Wadesboro, for Mary Nelme Griffin and husband, Thomas E. Griffin, plaintiffs, appellees.
R. L. Smith & Son, Albemarle, for Nona Nelme Clarke and husband, Kenneth Clarke, plaintiffs, appellees.
PARKER, Justice.
The sufficiency of a deed to convey title can be adjudicated by the submission of a controversy without action under G.S. § 1-250. Sedberry v. Parsons, 232 N.C. 707, 62 S.E.2d 88; Weathers v. Bell, 232 N.C. 561, 61 S.E.2d 600; Prince v. Barnes, 224 N.C. 702, 32 S.E.2d 224; Williams v. Blizzard, 176 N.C. 146, 96 S.E. 957.
From the earliest periods, and continuously to the present time, we have adhered to the rule that in construing a deed the discovery of the intention of the grantor must be gathered from the language he has chosen to employ, and all parts of the deed should be given force and effect, if this can be done by any reasonable interpretation, unless the intention is in conflict with some unyielding canon of construction, or settled rule of property, or fixed rule of law, or is repugnant to the terms of the grant. Davis v. Brown, 241 N.C. 116, 84 S.E.2d 334; Bryant v. Shields, 220 N.C. 628, 18 S.E.2d 157; Seawell v. Hall, 185 N.C. 80, 116 S.E. 189; Brown v. Brown, 168 N.C. 4, 84 S.E. 25; Gudger v. White, 141 N.C. 507, 54 S.E. 386; Rowland v. Rowland, 93 N.C. 214; Kea v. Robeson, 40 N.C. 373; Campbell v. McArthur, 9 N.C. 33.
Ruffin, C. J., said for the Court in Kea v. Robeson, supra: "Courts are always desirous of giving effect to instruments according to the intention of the parties, as far as the law will allow."
It has been said that the strongholds of this now widely accepted rule of intention *685 appear to have been North Carolina, Kentucky and California. Annotation, 84 A.L.R., page 1063.
These are the relevant parts of the deed, which has no warranty clauses:
It is a deed made by and between William A. Smith, party of the first part, Bennett D. Nelme, party of the second part, and Bennett D. Nelme's children, Mary and Nona, parties of the third part.
Granting Clause. The deed gives, grants, aliens, assigns and conveys "to the party of the second part a life estate, at his death to be divided to the parties of the third part equally, and to the children of the said Mary and Nona Nelme respectively at their death" the 1,325-acre tract of land.
Habendum Clause. "To have and to hold the estate as set out to the parties above named."
The heart of a deed is the granting clause. That clause is naturally looked to to see what was intended to be conveyed. Artis v. Artis, 228 N.C. 754, 47 S.E.2d 228; Bryant v. Shields, supra; 16 Am.Jur., Deeds, page 567. A reason for this is that an effective deed must contain operative words of conveyance. Pope v. Burgess, 230 N.C. 323, 53 S.E.2d 159; Waller v. Brown, 197 N.C. 508, 149 S.E. 687. Another reason is that where the name of the grantee, the thing granted, and the quantum of the estate are clearly set forth in the granting clause, the habendum clause is not absolutely necessary to make a deed effective. Bryant v. Shields, supra; 16 Am.Jur., Deeds, page 567.
The words "the children of the said Mary and Nona Nelme respectively at their death" appear in the operative words of conveyance: these words do not appear in the introductory recital giving the names of the parties. This Court said in Ingram v. Easley, 227 N.C. 442, 42 S.E.2d 624, 626: "In the event of any repugnancy between the granting clause and preceding or succeeding recitals, the granting clause will prevail. Williams v. Williams, 175 N.C. 160, 95 S.E. 157; 16 A.J. 575." See also Dull v. Dull, 232 N.C. 482, 61 S.E.2d 255.
In Mayberry v. Grimsley, 208 N.C. 64, 179 S.E. 7, the deed was to "`[M.] and her children,'" with granting clause "`to [M.], her heirs and assigns'", and habendum "`to have and to hold * * * to [M.], her heirs and assigns.'" It was held to convey no estate to the children of M. in esse at the time of the execution of the deed, the word "children" appearing only in the introductory recital, and the intent of the grantor as gathered from the whole instrument being to convey the estate to M. in fee. In other words, the granting clause was held to prevail. To the same effect see Martin v. Knowles, 195 N.C. 427, 142 S.E. 313.
The words in the granting clause "to the children of the said Mary and Nona Nelme respectively at their death" means to the children of Mary Nelme and to the children of Nona Nelme, respectively, for the all sufficient reason that no child can possibly be the child of both sisters. Mewborn v. Mewborn, 239 N.C. 284, 79 S.E.2d 398; Horne v. Horne, 181 Va. 685, 26 S.E.2d 80; Annotation, 16 A.L.R. 123.
The plaintiffs contend that, pursuant to the provisions of G.S. § 39-1, Mary Nelme Griffin and Nona Nelme Clarke each owns an indefeasible fee to one-half of this tract of land. This contention is untenable, for the reason that in the granting clause the deed in plain and explicit words shows that the intention of the grantor was to grant them merely a life estate, and the habendum clause creates no estate contradictory or repugnant to that given in the granting clause. To adopt plaintiffs' contention would require us to nullify the words in the granting clause "to the children of the said Mary and Nona Nelme respectively at their" (Mary's and Nona's) "death." "Words deliberately put in a deed, and inserted there for a distinct purpose, are not to be lightly considered, or arbitrarily thrust aside * * *." Brown v. Brown, supra [168 N.C. 4, 84 S.E. 27].
In Mewborn v. Mewborn, supra [239 N.C. 284, 79 S.E.2d 398], the testator in the part *686 of his will relevant to the question before us used words strikingly similar to the language of the deed here. He devised to his wife a life estate in all his real estate. Item 4 of his will reads: "`After the death of my beloved wife, I give and devise to George Washington Mewborn and Paul Hodges Mewborn my home place where I now reside * * *, and * * * the tract of land known as the Shine's Farm * * *, for a term of their natural lives; said tracts of land to be equally divided between them and after the death of the said George Washington Mewborn and Paul Hodges Mewborn it is my will and desire that the aforesaid tracts of land go to their children.'" The testator died in 1924. George Washington Mewborn never married, and died without issue. This Court by Denny, J., said: "We think the provision in Item 4 of the will of W. D. Mewborn, directing an equal division of the lands devised therein between the two life takers, indicates a clear intent on the part of the testator that upon the death of his wife, the first taker for life, the sons should hold their shares in the devised lands in severalty. Therefore, upon their respective deaths their respective shares would go to their respective children, if each one of them had children. But, since George Washington Mewborn died without issue, the interest in the lands devised to him for life reverted to the estate of W. D. Mewborn."
In Carolina Power Co. v. Haywood, 186 N.C. 313, 119 S.E. 500, 501, William Boylan, who died in 1861, in Item 3 of his will devised a plantation in Chatham County to his son, John H. Boylan for life, and in this Item of his will further provided, "`if my said son John shall marry and shall have any lawfully begotten child or children, or the issue of such living at his death, then I give, devise and bequeath the said plantation and negroes to such child or childrenbut, if he shall die, leaving no such child or children, nor the issue of such then living, then I give the said plantation and negroes to my grand-son William (son of Wm. M. Boylan) during his natural life and at his death to his eldest son.'" John H. Boylan never married, and died without issue. The grandson, William Boylan, married, and his eldest and only son, William James Boylan, was born in 1886, twenty-five years after the testator's death. This Court speaking through Adams, J., said: "We regard it unquestionable that William Boylan (son of William M. Boylan) by virtue of the devise in the third item of the will, immediately upon the death of John H. Boylan, unmarried and without issue, took an estate in the land for his natural life and that the remainder which was contingent theretofore (the remainderman not being in esse) became vested in William James Boylan at the moment of his birth. For this reason section 1773 of the Consolidated Statutes which pertains to contingent limitations is not applicable to the facts."
In Bond v. Bond, 194 N.C. 448, 139 S.E. 840, 841, the devise was to a nephew for life, and after his death to his oldest daughter, if he shall have one, who shall be named for testatrix. The Court said: "At the time the will was made it was uncertain whether the life tenant would be the father of a daughter who should be named for the testatrix, and for this reason the remainder was then contingent; but, when the daughter was born and named, the remainder eo instanti became vested."
In Johnson Bros. v. Lee, 187 N.C. 753, 122 S.E. 839, 841, there was a deed to lands to A. W. Lee, an unmarried grantee for life, with remainder to his children, not then in esse. The Court said: "The life estate of A. W. Lee, appellant, is sufficient to uphold the estate in his children, though not in esse at the time, by way of contingent remainder till they were born, and thereafter as owners of a vested remainder."
In Shepherd's Touchstone, pp. XXX-XXX-XXX, after treating of the necessity of a grantor, grantee and a thing granted in order to a valid grant, the author, as to the grantee, among other things, says: There shall "be a person in being at the time of the grant made (if he be to take immediately) * * *. But if he be to take by way of remainder, it is not necessary that he should be in being, so as there be a preceding estate of freehold to support a contingent *687 remainder," etc. This statement of the learned author was recognized in this State in Dupree v. Dupree, 45 N.C. 164, in Newsom v. Thompson, 24 N.C. 277, and was directly approved and applied in Powell v. Powell, 168 N.C. 561, 84 S.E. 860, and Johnson Bros. v. Lee, supra.
The plaintiffs contend that the rule in Shelley's Case applies, because "`children' as used in the deed should be construed heirs generally or heirs of the body." In our opinion, the rule in Shelley's Case does not apply, for we think the intent of the grantor is plainly manifest that he did not use the word "children" in the sense of heirs. Williams v. Williams, 175 N.C. 160, 95 S.E. 157; Hutton & Bourbonnais Co. v. Horton, 178 N.C. 548, 101 S.E. 279.
In Moore v. Baker, 224 N.C. 133, 29 S.E.2d 452, 454, the Court said: "The use of the word `children' following the life estate does not create a fee-simple estate or a fee-tail estate which would be converted by the statute into a fee simple estate. `When the devise is to one for life and after his death to his children or issue, the rule (in Shelley's case) has no application, unless it manifestly appears that such words are used in the sense of heirs generally.' 25 A. & E. 651, and cases there cited; Brown, J., in Faison v. Odom, 144 N.C. 107, 56 S.E. 793."
The plaintiffs contend that the rule against perpetuities is applicable. The contention is not sound. The manifest intent of the grantor is that Bennett D. Nelme was to take a life estate, and upon his death, his children, Mary and Nona, shall take a life estate and should hold their lands in severalty during their lives, and upon their respective deaths their respective shares should go to their respective children, if each of them had children. The grant of the future interest in the land "to the children of the said Mary and Nona Nelme respectively at their deaths," means that the future interests of Mary Nelme's children must vest during her life, and the future interests of Nona Nelme's children, if any, must vest during her life. Therefore, the rule against perpetuities does not apply. McQueen v. Branch Banking & Trust Co., 234 N.C. 737, 68 S.E.2d 831.
At the present time Nona Nelme Clarke has no children. In contemplation of law, the possibility of issue is commensurate with life. McPherson v. First & Citizens Nat. Bank, 240 N.C. 1, 81 S.E.2d 386; Prince v. Barnes, supra; Shuford v. Brady, 169 N.C. 224, 85 S.E. 303.
A part of the will of William A. Smith is incorporated in the agreed facts. It has no bearing on the question before us, and is scarcely referred to in the briefs of counsel.
Mary Nelme Griffin and Nona Nelme Clarke have only life estates in the 1,325-acre tract of land, and cannot convey to L. C. Springer a fee simple title to the 11.87 acres of land they have contracted to convey to him. The four children of Mary Nelme Griffin have a vested remainder in their mother's undivided interest in the 1,325-acre tract of land, subject to open up to let in any afterborn child or children of their mother. Mason v. White, 53 N.C. 421; Chambers v. Payne, 59 N.C. 276; Powell v. Powell, supra; Waller v. Brown, supra; Beam v. Gilkey, 225 N.C. 520, 35 S.E.2d 641; 33 Am.Jur., Life Estates, Remainders, etc., sec. 134. The remainder to the children of Nona Nelme Clarke is contingent, but will eo instanti become vested upon her giving birth to a child. Carolina Power Co. v. Haywood, supra; Bond v. Bond, supra; 33 Am.Jur., Life Estates, Remainders, etc., sec. 134.
The judgment below is
Reversed.